Filed 2/25/15 P. v. Tacu CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B256366

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA075285)
         v.

AMADO TACU,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Amado Tacu (defendant) appeals his judgment of
conviction of battery with serious bodily injury. His appointed counsel filed a brief
pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising no issues. On
December 22, 2014, we notified defendant of his counsel’s brief and gave him leave to
file, within 30 days, his own brief or letter stating any grounds or argument he might wish
to have considered. That time has elapsed, and defendant has submitted no brief or letter.
We have reviewed the entire record, and finding no arguable issues, affirm the judgment.



*
         BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.
       Defendant was charged with two felony counts after he seriously injured Cory
Stanlow (Stanlow). Defendant was charged in count 1 with using force and violence on
Stanlow and inflicting serious bodily injury in violation of Penal Code sections 242 and
243, subdivision (d).1 In count 2 he was charged with assault by means likely to produce
great bodily injury in violation of section 245, subdivision (a)(4). The information also
alleged that defendant inflicted great bodily injury upon Stanlow within the meaning of
section 12022.7, subdivision (a).
       Since defendant waived his right to a jury trial, the matter proceeded as a bench
trial. The evidence showed that defendant argued with Stanlow and as Stanlow was
kneeling to replace a tire on defendant’s car, defendant attacked him and punched him in
the face, fracturing Stanlow’s nose and an eye orbit. Defendant testified that Stanlow
pointed a gun at him.
       The trial court found defendant guilty of count 1 as charged and dismissed count 2
under section 1385. The court suspended imposition of sentence, placed defendant on
formal felony probation for three years, under terms and conditions that included
completing 365 days in the Fresh Start Dual Diagnosis Program, a residential treatment
program. The court determined that defendant had spent 236 actual days in presentence
custody, but defendant waived credit in order to participate in the Fresh Start program
and on the condition that the custody credit would remain available should sentence be
imposed in the future. The court ordered defendant to pay victim restitution and
scheduled a restitution hearing for the following month. Defendant waived his presence
at the hearing. Defendant’s probation in two other cases was revoked and reinstated on
the same terms and conditions. Defendant filed a timely notice of appeal.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the Wende procedure and our
review of the record, received adequate and effective appellate review of the judgment

1
       All further statutory references are to the Penal Code unless indicated otherwise.

                                             2
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278; People v.
Kelly (2006) 40 Cal. 4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                            3